Name: Regulation (EEC) No 1799/72 of the Council of 18 August 1972 determining the rates and conditions of the special allowances provided for in Article 100 of the Staff Regulations which may be granted to compensate for particularly arduous working conditions
 Type: Regulation
 Subject Matter: personnel management and staff remuneration;  organisation of work and working conditions;  deterioration of the environment;  economic analysis
 Date Published: nan

 Avis juridique important|31972R1799Regulation (EEC) No 1799/72 of the Council of 18 August 1972 determining the rates and conditions of the special allowances provided for in Article 100 of the Staff Regulations which may be granted to compensate for particularly arduous working conditions Official Journal L 192 , 22/08/1972 P. 0001 - 0004 Finnish special edition: Chapter 1 Volume 1 P. 0093 Danish special edition: Series I Chapter 1972(III) P. 0906 Swedish special edition: Chapter 1 Volume 1 P. 0093 English special edition: Series I Chapter 1972(III) P. 0950 Greek special edition: Chapter 01 Volume 1 P. 0151 Spanish special edition: Chapter 01 Volume 1 P. 0173 Portuguese special edition Chapter 01 Volume 1 P. 0173 ++++( 1 ) OJ NO L 56 , 4 . 3 . 1968 , P . 1 . ( 2 ) OJ NO L 149 , 1 . 7 . 1972 , P . 1 . ( 3 ) OJ NO L 149 , 1 . 7 . 1972 , P . 4 . ( 4 ) OJ NO L 112 , 24 . 7 . 1963 , P . 2005/63 . REGULATION ( EEC ) NO 1799/72 OF THE COUNCIL OF 18 AUGUST 1972 DETERMINING THE RATES AND CONDITIONS OF THE SPECIAL ALLOWANCES PROVIDED FOR IN ARTICLE 100 OF THE STAFF REGULATIONS WHICH MAY BE GRANTED TO COMPENSATE FOR PARTICULARLY ARDUOUS WORKING CONDITIONS THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE STAFF REGULATIONS OF OFFICIALS AND THE CONDITIONS OF EMPLOYMENT OF OTHER SERVANTS OF THE EUROPEAN COMMUNITIES LAID DOWN IN REGULATION ( EEC , EURATOM , ECSC ) NO 259/68 , ( 1 ) AS LAST AMENDED BY REGULATION ( EEC , EURATOM , ECSC ) NO 1369/72 ( 2 ) , AND IN PARTICULAR ARTICLE 100 OF THE STAFF REGULATIONS ; HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION SUBMITTED AFTER CONSULTING THE STAFF REGULATIONS COMMITTEE ; WHEREAS IT IS FOR THE COUNCIL , ACTING ON A PROPOSAL FROM THE COMMISSION , TO DETERMINE THE RATES AND CONDITIONS OF THE SPECIAL ALLOWANCES WHICH MAY BE GRANTED TO CERTAIN OF THE OFFICIALS COVERED BY ARTICLE 92 OF THE STAFF REGULATIONS TO COMPENSATE FOR PARTICULARLY ARDUOUS WORKING CONDITIONS ; HAS ADOPTED THIS REGULATION : ARTICLE 1 SPECIAL ALLOWANCES DETERMINED IN ACCORDANCE WITH THE FOLLOWING ARTICLES SHALL BE GRANTED TO OFFICIALS COVERED BY ARTICLE 92 OF THE STAFF REGULATIONS WHO ARE CALLED UPON TO DO PARTICULARLY ARDUOUS WORK . ARTICLE 2 THE ALLOWANCES SHALL BE EXPRESSED IN POINTS . A POINT SHALL BE EQUAL TO 0.032 % OF THE BASIC SALARY OF AN OFFICIAL IN GRADE D4 , FIRST STEP . SUCH ALLOWANCES SHALL BE ADJUSTED BY THE WEIGHTING APPLICABLE TO THE REMUNERATION OF OFFICIALS . THE ALLOWANCES SHALL BE PAID MONTHLY . ARTICLE 3 1 . THE FOLLOWING TABLE SHOWS THE SPECIAL WORKING CONDITIONS FOR WHICH ALLOWANCES MAY BE GRANTED AND THE NUMBER OF POINTS PER HOUR OF ACTUAL WORK : SPECIAL WORKING CONDITIONS * NUMBER OF POINTS PER HOUR OF ACTUAL WORK FOR CATEGORIES A , B , C AND D I . SAFETY OF THE INDIVIDUAL : * ( A ) WEARING OF PARTICULARLY UNCOMFORTABLE CLOTHING FOR PROTECTION AGAINST FIRE , CONTAMINATION , RADIATION OR CORROSIVE SUBSTANCES : * 1 PARTICULARLY HEAVY CLOTHING * 10 2 SELF-CONTAINED PROTECTIVE SUITS AGAINST FIRE * 50 3 OTHER SELF-CONTAINED PROTECTIVE SUITS * 34 4 PROTECTIVE CLOTHING WITH SELF-CONTAINED BREATHING APPARATUS * 25 5 OTHER PROTECTIVE CLOTHING WITH BREATHING APPARATUS * 20 ( B ) PARTIAL PROTECTION : * 1 SELF-CONTAINED BREATHING APPARATUS * 16 2 COMPLETE RESPIRATORS * 10 3 ANTI-DUST RESPIRATORS * 6 4 OTHER PROTECTIVE APPARATUS AGAINST TOXIC , ASPHYXIATING , CORROSIVE SUBSTANCES , ETC . * 2 5 GLOVE-BOX AND TELEMANIPULATORS * 2 II . PLACE OF WORK : * ( A ) CONFINED : * WORK IN CONFINED PREMISES , WITHOUT DAYLIGHT , WHICH ARE CROSSED BY HIGH-TENSION CABLES OR BY HIGH-TEMPERATURE PIPING AND WHICH ARE SO CLUTTERED UP AS TO MAKE IT DIFFICULT TO MOVE ABOUT * 2 ( B ) NOISY : * WORK IN PREMISES WITH AN AVERAGE SOUND VOLUME EXCEEDING 85 DECIBELS * 2 ( C ) DANGEROUS SITES WHICH NECESSITATE THE USE OF ONEROUS PROTECTIVE APPLIANCES : * 1 UNDERGROUND PASSAGES * 2 2 PLACES WHERE WORK IS CARRIED OUT AT MORE THAN 6 METRES FROM THE GROUND INVOLVING EXCEPTIONAL RISKS * 5 IN THESE CASES THE ALLOWANCE SHALL BE GRANTED BY DECISION OF THE APPOINTING AUTHORITY AFTER CONSULTING , WHERE APPROPRIATE , THE JOINT COMMITTEE . * III . NATURE OF WORK : * ( A ) HANDLING OR WORKING WITH CERTAIN SUBSTANCES IN CONDITIONS WHICH MAKE THE WORK ARDUOUS ( SEE LIST IN ANNEX ) * 2 ( B ) WORK WITH EXPLOSIVES AS A PYROTECHNIST * 5 2 . IN ORDER TO MAKE CONSTANT SUPERVISION POSSIBLE , WORK CARRIED OUT UNDER THE CONDITIONS LAID DOWN IN PARAGRAPH 1 MUST BE RECORDED PROMPTLY AND IN CHRONOLOGICAL ORDER . THIS RECORD SHALL GIVE DETAILS OF THE WORK CARRIED OUT WITH REFERENCE TO THE TABLE ABOVE . THE APPOINTING AUTHORITY SHALL LAY DOWN THE PROCEDURE FOR CARRYING OUT THIS SUPERVISION ; WHERE THE NUMBER OF HOURS OF WORK IN QUESTION CAN BE TAKEN AS BEING THE SAME EVERY MONTH THE APPOINTING AUTHORITY MAY DISREGARD THE RECORD . ARTICLE 4 THE ALLOWANCES FOR WORK CARRIED OUT UNDER THE CONDITIONS LAID DOWN IN ITEM I OF THE TABLE IN ARTICLE 3 MAY NOT BE AGGREGATED ; THIS APPLIES ALSO TO THOSE ALLOWANCES IN ITEMS II AND III OF THE TABLE . MOREVER , THE ALLOWANCES FOR WORK CARRIED OUT UNDER THE CONDITIONS LAID DOWN IN ITEMS I AND III OF THE TABLE MAY NOT BE AGGREGATED . FOR THE PURPOSES OF THE PRECEDING PARAGRAPHS , WHERE SEVERAL ALLOWANCES WOULD BE DUE AT THE SAME TIME THE HIGHEST ONE ONLY SHALL BE PAID . ARTICLE 5 SUBJECT TO THE APPLICATION OF ARTICLE 4 OF REGULATION ( EURATOM ) NO 1371/72 ( 3 ) DETERMINING THE SPECIAL ALLOWANCES FOR CERTAIN SERVICES OF A SPECIAL NATURE , THE ALLOWANCES PAID PURSUANT TO THIS REGULATION SHALL NOT EXCEED 1 500 POINTS PER MONTH FOR EACH OFFICIAL . ARTICLE 6 THIS REGULATION SHALL APPLY BY ANALOGY TO TEMPORARY , AUXILIARY AND ESTABLISHMENT STAFF . ARTICLE 7 IN APRIL EACH YEAR THE COMMISSION SHALL SUBMIT TO THE COUNCIL A REPORT ON : - THE NUMBER OF OFFICIALS AND SERVANTS IN EACH CATEGORY , WHO HAVE RECEIVED THE SPECIAL ALLOWANCES REFERRED TO IN THIS REGULATION , ANALYSED ACCORDING TO THE VARIOUS INSTALLATIONS OF THE RESEARCH CENTRE AND ON THE NUMBER OF HOURS WORKED UNDER THE VARIOUS CONDITIONS SET OUT IN THE TABLE IN ARTICLE 3 , - THE TOTAL EXPENDITURE RELATING TO THESE ALLOWANCES . ARTICLE 8 REGULATION NO 4/63/EURATOM ( 4 ) SHALL BE REPEALED ON THE DAY ON WHICH THIS REGULATION ENTERS INTO FORCE . ARTICLE 9 THIS REGULATION SHALL ENTER INTO FORCE ON THE FIRST DAY OF THE MONTH FOLLOWING ITS PUBLICATION IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . THIS REGULATION SHALL BE BINDING IN ITS ENTIRETY AND DIRECTLY APPLICABLE IN ALL MEMBER STATES . DONE AT BRUSSELS , 18 AUGUST 1972 . FOR THE COUNCIL THE PRESIDENT T . WESTERTERP ANNEX LIST REFERRED TO IN ARTICLE 3 A . CORROSIVE AND ASPHYXIATING SUBSTANCES : 1 . IN MANIPULATING : HALOGENS , HYDROHALOGEN ACIDS ( HYDROCHLORIC AND HYDROFLUORIC ACIDS ) , HALOGEN FLUORIDES ; SULPHURIC ACID , SULPHUR CHLORIDE , CAUSTIC SODA AND CAUSTIC POTASH , AMMONIA . 2 . IN TECHNICAL PROCESSES : SCOURING AND PASSIVATION OF STAINLESS STEELS AND LIGHT ALLOYS BY SUBMERSION IN , OR CONTACT WITH , SCOURING OR OXIDIZING AGENTS . B . TOXIC SUBSTANCES : 1 . IN MANIPULATING : TOXIC FORMS OF RADIOACTIVE SUBSTANCES ; BERYLLIUM AND COMPOUNDS ; ARSENIC AND COMPOUNDS ; MERCURY , COMPOUNDS AND AMALGAMS ; TETRAETHYL LEAD ; HYDROCYANIC ACID , CYANIDES AND ACRYLONITRILE ; NITROGEN OXIDE AND NITROGEN DIOXIDE ; PHOSPHORUS AND PHOSPHORIC ETHERS ; SELENIUM ; DEUTERIUM OXIDE . 2 . IN TECHNICAL PROCESSES : MANUFACTURE , CONCENTRATION AND STORAGE OF TOXIC FORMS OF RADIOACTIVE SUBSTANCES ; CASTING , WELDING AND WORKING OF LEAD AND ALLOYS OF LEAD ANTIMONY OR CADMIUM ANTIMONY . C . HIGHLY FLAMMABLE AND/OR EXPLOSIVE SUBSTANCES : 1 . IN MANIPULATING : COMPRESSED GASES : ACETYLENE , OXYGEN , METHANE , ETHANE , ETHYLENE AND RARE GASES ; VOLATILE ORGANIC SOLVENTS SUCH AS METHYL ALCOHOL , ETHYL ALCOHOL , DIETHYL ETHER , ACETONE , BENZENE , TOLUENE ; LIQUID METALS SUCH AS SODIUM OR POTASSIUM ; SULPHUR . 2 . IN TECHNICAL PROCESSES : ARGON WELDING ; CLEANING AND DEGREASING VERY DIRTY PARTS WITH SOLVENTS SUCH AS TRICHLOROETHYLENE ; USE OF ORGANIC LIQUIDS SUCH AS DIPHENYL , TRIPHENYL , POLYPHENYL , DOWTHERM , HIGHBOILER RESIDUES IN CIRCUITS ; POURING OF PARAFFIN OR BITUMEN . D . DIRTY SUBSTANCES : 1 . IN MANIPULATING : CADMIUM , CHROMIUM , NICKEL , BISMUTH , BARIUM , VANADIUM AND MANGANESE COMPOUNDS IN POWDER FORM ; POWDERED IRON OXIDE . 2 . IN TECHNICAL PROCESSES : PROCESSING OF GRAPHITE ; GREASING AND DRAINING PUMPS AND MOTORS SUCH AS VACUUM PUMPS , FLUID CIRCULATION PUMPS , DECOMPRESSION PUMPS , COMPRESSED AIR GENERATORS ; POLISHING WITH SPECIAL SUBSTANCES ; HANDLING OF METAL SLAG . THIS ANNEX SHALL BE AMENDED BY THE COUNCIL ON A PROPOSAL FROM THE COMMISSION IN THE LIGHT OF SCIENTIFIC AND TECHNICAL DEVELOPMENTS .